Citation Nr: 1026039	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  03-37 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a disability of the 
left and right knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968, 
and from August 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which determined that new and material evidence was not 
received sufficient to reopen claims for service connection for 
PTSD and Osgood-Schlatter disease of the knees.  

In a June 2005, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript of the hearing has been 
associated with the claims file. 

In a December 2005 opinion, the Board found that new and material 
evidence had been received sufficient to reopen the Veteran's 
claims, and remanded them for further development.  They now 
return for appellate review. 

In an April 2010 VA Form 9, the Veteran requested a hearing 
before the Board to be held at his local RO.  VA regulations 
provide that the Veteran may request "a hearing before the Board 
of Veterans' Appeals."  38 C.F.R. § 20.703 (2009) (emphasis 
added).  As discussed above, the Veteran was afforded such a 
hearing in June 2005.  The regulation, by its terms, does not 
indicate that the Veteran is entitled to more than one hearing 
before the Board.  The Veteran has not suggested that the June 
2005 hearing was deficient in any respect such as to warrant a 
new hearing.  Accordingly, the Board will not remand this claim 
to schedule the Veteran for another Board hearing. 

The claim for service connection for a disability of the left and 
right knees is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

The evidence is at least in equipoise that the Veteran has PTSD 
as a result of his in-service combat experiences. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

II. Service Connection

The Veteran contends that he is entitled to service connection 
for PTSD as a result of his combat experiences while serving in 
an infantry unit in Vietnam.  For the reasons that follow, the 
Board concludes that service connection is warranted.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009), a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and credible 
supporting evidence that the claimed in- service stressors 
actually occurred.  See 38 C.F.R. § 3.304(f).  

The first criterion under section 3.304(f) requires a diagnosis 
of PTSD established in accordance with 38 C.F.R. § 4.125(a), 
which mandates that, for VA purposes, all mental disorder 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  

Here, a February 2003 private psychiatric evaluation report 
reflects that the Veteran reported being nearly shot during a 
siege in January 1967 while serving in Vietnam.  He also reported 
undergoing mortar attacks every night and witnessing fellow 
service members killed.  The Veteran stated that he was unable to 
get traumatic thoughts out of his mind and had sleep disturbance.  
He also reported that he avoided anything that had to do with the 
military and that he experienced increased startle response.  
Finally, he reported that he wanted to be more isolated, and that 
he was dealing with chronic anxiety and depression.  The 
examiner, a psychiatrist, diagnosed the Veteran with chronic PTSD 
using the DSM-IV's multiaxial system.

An April 2003 private treatment record reflects that the Veteran 
reported flashbacks, nightmares, hypervigilance, anxiety, and 
irritability.  He was diagnosed with chronic PTSD.

At a March 2010 VA examination performed in connection with this 
claim, the Veteran denied re-experiencing traumatic events that 
occurred in service, having nightmares of the events, having 
intrusive thoughts or recollections, having psychological or 
physiological distress on exposure to events resembling the 
traumatic event, feelings of detachment or estrangement, 
emotional numbing, or exaggerated startle response.  On 
examination, the Veteran's diagnostic testing scores for PTSD 
were well below the cut-off normally indicating a diagnosis of 
PTSD.  After reviewing the claims file and interviewing and 
examining the Veteran, the examiner concluded that while the 
Veteran met the DSM-IV criteria for a stressor, referring to his 
combat experience, his symptoms did not meet the criteria for a 
diagnosis of PTSD.  The examiner explained that the psychological 
test results were not consistent with a diagnosis of PTSD.  The 
examiner also noted that the Veteran had medical issues that 
likely contributed to his symptoms, such as insomnia.  The 
examiner further explained that the Veteran's occasional 
depressed mood, mild anxiety, and sleep difficulties were not 
sufficient to warrant a DSM-IV diagnosis of PTSD as they did not 
cause clinically significant impairment in psychosocial 
functioning.  

The Board finds that the evidence is at least in equipoise with 
respect to whether the Veteran has been diagnosed with PTSD 
according to the criteria set forth in the DSM-IV.  
Preliminarily, there is a question as to whether the diagnosis of 
PTSD reflected in the February 2003 private examination report 
was made in accordance with the DSM-IV criteria.  In Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997), the Court of Appeals for 
Veterans Claims (Court) held that in diagnosing PTSD, mental 
health professionals "are presumed to know the DSM-IV 
requirements applicable to their practice and to have taken them 
into account in providing a PTSD diagnosis."  The Court further 
held that the Board cannot cite the DSM-IV "as a basis for 
rejecting the veteran's favorable medical evidence as to the 
sufficiency of a stressor or the adequacy of the veteran's 
symptomatology."  Id.  The DSM-IV can only be used as a basis 
for returning an examination report for clarification or further 
examination.  Id.  The Board also notes that the February 2003 
private treatment record used the DSM-IV multiaxial system in 
rendering a diagnosis of PTSD, which suggests that the diagnosis 
was based on the DSM-IV criteria.  Accordingly, the Board 
presumes that the February 2003 diagnosis of PTSD conforms to the 
DSM-IV.

As discussed above, the March 2010 VA examination report reflects 
that the Veteran was not found to have PTSD.  However, in McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that 
the requirement that the claimant have a current disability in 
order to be entitled to service connection is satisfied when a 
disability is shown at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, and 
that a claimant may be granted service connection even though the 
disability resolves prior to adjudication of the claim.  Under 
such circumstances, a claimant would be entitled to consideration 
of staged ratings.  See id. (citing Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Here, the Veteran's claim for service 
connection for PTSD was received by VA in March 2002.  Thus, the 
February 2003 and April 2003 diagnoses of PTSD were made during 
the pendency of this claim.  Because the Board finds that the 
February 2003 diagnosis of PTSD was made in accordance with the 
DSM-IV criteria, the Board finds that the evidence is at least in 
equipoise as to whether the Veteran has been validly diagnosed 
with PTSD during the pendency of this claim.  As such, the 
Veteran must be given the benefit of the doubt on this issue.  
See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  In this 
regard, the Board notes that seven years had passed between the 
February 2003 private examination and the March 2010 VA 
examination.  Thus, it is certainly possible that the Veteran's 
PTSD symptoms had resolved or at least abated to the point where 
a clinical diagnosis of PTSD could not be made by the time of the 
March 2010 VA examination.  In such a case, it would be for the 
RO to determine whether staged ratings are appropriate.  See 
McClain, 21 Vet. App. at 321.  The Board finds that the first 
criterion requiring a diagnosis of PTSD has been met.  

Under the second criterion, there must be a link, established by 
medical evidence, between the Veteran's current symptomatology 
and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f).  

As discussed above, the February 2003 private treatment record 
reflects that the Veteran related a history of stressors 
associated with combat service, and a diagnosis of PTSD was made 
based on the Veteran's symptoms.  The Veteran did not relate any 
other possible stressors.  The Board finds that the diagnosis of 
PTSD in the February 2003 private treatment record implies that 
it is based on his reported in-service stressors, as a diagnosis 
of PTSD is necessarily predicated on a stressful event.  See DSM-
IV.  The question of whether the Veteran's reported stressors are 
sufficient to give rise to his symptomatology is a medical 
question.  See Cohen, 10 Vet. App. at 142.  Thus, the Board 
cannot reject favorable medical evidence as to stressor 
sufficiency without independent medical evidence calling into 
question the sufficiency of the Veteran's claimed stressors.  See 
id.; see also Colvin v. Derwinski, Vet. App. 171, 175 (1991) 
(holding that the Board is not competent to substitute its own 
opinion for that of a medical expert).  There is no such medical 
evidence of record.  Indeed, the March 2010 VA examination report 
confirmed that that the Veteran met the DSM-IV criteria for a 
stressor.  Thus, the Board finds that a nexus has been 
established between the Veteran's claimed in-service stressors 
and his diagnosis of PTSD.  Thus, the second criterion is met. 

The third criterion under 38 C.F.R. § 3.304(f) requires credible 
evidence that the claimed in-service stressors actually occurred.  
In this regard, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West Supp. 2005); 38 C.F.R. 
§ 3.304(d) (2009).  If the evidence establishes that the veteran 
engaged in combat with the enemy, the veteran's lay testimony 
alone, absent clear and convincing evidence to the contrary, may 
establish the occurrence of the claimed in-service stressor if it 
is related to such combat and consistent with the circumstances, 
conditions, or hardships of the veteran's service.  See 38 C.F.R. 
§ 3.304(f).  With respect to determining whether the veteran 
engaged in combat with the enemy, certain military citations, 
including the Purple Heart, constitute sufficient evidence that a 
particular veteran engaged in combat, absent evidence to the 
contrary.  See VAOPGCPREC 12-99.

The Veteran's service personnel records, including his DD 214, 
are negative for an award denoting combat service.  See Manual of 
Military Decorations and Awards (Department of Defense, September 
1996).  At the June 2005 hearing, the Veteran stated that he had 
been awarded the Combat Infantry Badge (CIB), which would suffice 
to establish that the Veteran had engaged in combat with the 
enemy.  However, because there is no documentary evidence of this 
award, the Board does not find the Veteran's statement to be 
credible, as such an award would have been memorialized in his 
service personnel records.  The Veteran has not submitted any 
evidence corroborating the receipt of this award.  Accordingly, 
the Board finds that the Veteran did not receive the CIB or any 
other award which would establish combat service. 

When one or more military citations are not sufficient to 
establish combat service, a determination that a veteran engaged 
in combat with the enemy may still be supported by any evidence 
which is probative of that fact, and there is no specific 
limitation of the type or form of evidence that may be used to 
support such a finding.  VAOPGCPREC 12-99 (citing Gaines v. West, 
11 Vet. App. 353, 359 (1998)).  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each item.  Id.  The Veteran's 
assertions of combat service may not be ignored, but must be 
evaluated along with all other relevant evidence.  Id.  However, 
VA is not required to conclude that the Veteran's own assertions 
are sufficient in themselves to establish that he engaged in 
combat.  Id.  

Here, in a May 2002 statement, the Veteran stated that in Vietnam 
he was assigned to the second Battalion of the thirty-fifth 
Infantry.  While on road guard duty on the highway leading from 
Pleiku, where his unit was stationed, he received small arms fire 
from friendly forces.  As he started to run to a bunker, he was 
nearly hit by a bullet.  The Veteran also stated that while on a 
search and destroy mission, he switched seats on a tank with a 
fellow service member.  Shortly thereafter, the tank hit a mine, 
which resulted in injury to the service member who had just 
changed seats with the Veteran.  

The Veteran's service personnel records show that the Veteran was 
assigned to the 2d Battalion of the 35th Infantry from December 
1966 to March 1967, which was stationed at Camp Holloway in 
Pleiku.  The Joint Services Records and Research Center (JSRRC) 
confirmed through Military Assistance Command, Vietnam (MACV) 
records that Camp Holloway was subjected to mortar attacks on 
January 7, 1967 and January 8, 1967.  The Board here notes that 
the February 2003 private treatment record reflects that the 
Veteran reported that his in-service stressor occurred in January 
1967, which is consistent with this evidence.  The JSRRC also 
confirmed that After Action Reports showed that the Veteran's 
unit conducted search and destroy missions during Operation 
Pershing. 

The Board finds that the JSRRC records establish the Veteran's 
in-service stressors.  In this regard, the Board notes that in 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court held 
that evidence that the Veteran's unit was subjected to rocket 
attacks was sufficient to confirm the Veteran's in-service 
stressor.  The Court pointed out that corroboration of every 
detail of a stressor under such circumstances, such as the 
veteran's own personal involvement, is not necessary. See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  Moreover, if VA 
determines that the veteran engaged in combat with the enemy and 
that his alleged stressor is related to combat, then the 
veteran's lay testimony or statements are accepted as conclusive 
evidence of the occurrence of the claimed stressor. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f).  No further development or 
corroborative evidence is required, if the claimed stressor is 
"consistent with the circumstances, conditions, or hardships of 
the veteran's service."  Id.  The Board finds that the fact the 
Veteran's unit was subjected to mortar attacks on two occasions, 
as well as the fact that it went on search and destroy missions, 
is sufficient to confirm the Veteran's personal involvement in 
such attacks, including his account of being nearly shot by 
friendly fire.  Likewise, the Board finds the Veteran's 
statements credible based on his combat service and the fact that 
the incidents described are consistent with such service and the 
reports provided by the JSRRC.  Thus, the Veteran has satisfied 
the third criterion for establishing service connection for PTSD.  

Accordingly, service connection for PTSD is granted.  In 
rendering this decision, the benefit-of-the-doubt rule has been 
applied.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 55.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for PTSD 
has been granted, as discussed above.  As such, the Board finds 
that any error related to the VCAA on this claim is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

Entitlement to service connection for PTSD is granted. 


REMAND

The Veteran claims entitlement to service connection for a 
disability of the left and right knees.  As discussed above, the 
Board remanded this claim in December 2005.  Unfortunately, the 
Board must remand this claim again for further development before 
it can be properly adjudicated. 

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to assist claimants in developing a claim for VA benefits.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

The Board finds that the opinion rendered in the February 2010 VA 
examination report is not adequate for the purpose of making a 
decision on this claim, and therefore a new opinion is warranted.  
See Barr, 21 Vet. App. at 312.  In the examination report, the 
examiner stated that Osgood-Schlatter disease most often occurs 
in children between the ages of 11 and 15, and that symptoms 
usually resolve with treatment but may recur for 12 to 24 months 
before complete resolution at skeletal maturity, when the tibial 
epiphysis fuses.  Because the Veteran entered military service at 
age 23, well beyond the age of skeletal maturity, it was less 
likely than not that the Veteran's pre-existing Osgood-Schlatter 
disease of the left and right knees was aggravated beyond its 
normal progression.  

The Board finds this opinion insufficient for several reasons.  
First, the Board notes that the Veteran's first period of active 
service began in July 1966, when he was 19 years old.  Thus, to 
the extent the examiner's opinion turns on the Veteran's age when 
he began active service, which the examiner stated was 23, it is 
based on an inaccurate factual premise.  See Reonal v. Brown, 5 
Vet. App. 458 (1993).

Second, the examiner's discussion of Osgood-Schlatter disease is 
copied verbatim from excerpts of a Wikipedia article.  Wikipedia 
is a well-known free encyclopedia available on the Internet, 
whose content is generated by users.  That is, anyone who wishes 
to author a Wikipedia article on a particular subject, or edit an 
existing article, may do so irrespective of his or her 
qualifications or knowledge of the subject matter.  See 
http://en.wikipedia.org/wiki/Wikipedia:Introduction.  The Board 
finds that Wikipedia is not a reliable source of information upon 
which to base a decision.  

Finally, and most significantly, the examiner based the opinion 
entirely on the information in the Wikipedia article, without 
addressing the facts of the claim or the clinical findings made 
on examination.  The examiner did not discuss how the Veteran's 
continued complaints of bilateral knee pain in service comported 
with a finding that Osgood-Schlatter disease had resolved by the 
time the Veteran entered active service.  In this regard, the 
Board notes that a March 1967 service personnel record reflects 
that it was the opinion of a surgeon that the Veteran should no 
longer serve in infantry because of recurrent difficulties with 
his Osgood-Schlatter disease.  It was recommended that he serve 
in a clerical position instead.  A March 1970 service treatment 
record reflects that the Veteran reported pain in both knees of 
six weeks' duration.  He was put on light duty with no physical 
training.  A March 1970 consultation report reflects that the 
Veteran had a history of Osgood-Schlatter disease since 1963 and 
reported a recurrence of bilateral knee pain.  The Veteran was 
diagnosed with bilateral osteochondritis, which was worse in the 
left knee.  It was noted that the left apophysis had failed to 
unite to the tibia and that if the Veteran continued to have pain 
the loose fragment should be excised.  The Veteran was assigned a 
limited physical profile with no prolonged standing, walking, or 
squatting.  

On remand, an orthopedic specialist should review the Veteran's 
claims file and render an opinion as to whether it is at least as 
likely as not that the Veteran's pre-existing Osgood-Schlatter 
disease was permanently aggravated beyond its normal progression 
in service.  The examiner should render separate opinions for the 
Veteran's left and right knees.  Specifically, in light of the 
Veteran's service and post-service treatment records, the 
examiner should address whether the Veteran's inservice 
complaints of bilateral knee pain and the findings reflected in 
the March 1970 service treatment record show an increase in 
severity of the underlying disability or simply a temporary 
flare-up of symptoms.  See 38 C.F.R. § 3.306(a); Townsend v. 
Derwinski, 1 Vet. App. 408 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991); see also Green v. Derwinski, 1 Vet. App. 320, 
323 (1991).  The examiner should also discuss whether the 
Veteran's Osgood-Schlatter disease was aggravated by a 
superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file, including a 
copy of this REMAND, should be sent to an 
orthopedic specialist to review and 
thereafter render an opinion as to whether it 
is at least as likely as not (i.e., to at 
least a 50:50 degree of probability) that the 
Veteran's pre-existing Osgood-Schlatter 
disease was permanently aggravated beyond its 
normal progression by his military service, 
to include by a superimposed disease or 
injury, or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree of 
probability).  In this regard, the examiner 
should discuss whether the Veteran's 
inservice complaints and treatment of 
bilateral knee pain represented a permanent 
increase in severity of the underlying 
disability or a temporary flare up of 
symptoms.  The examiner should render 
separate opinions for the Veteran's left and 
right knees. 

The examiner should carefully review all of 
the relevant treatment records in the claims 
file.  For convenience, attention is drawn to 
the following evidence:
*	Pre-service April 1966 United States Air 
Force (USAF) hospital treatment records 
reflecting a three-year history of 
recurrent pain in the left tibial 
tubercule, with a diagnosis by X-ray of 
fragmentation and evulsion of the tibial 
tubercule of the left knee compatible 
with the clinical diagnosis of Osgood-
Schlatter disease in the presence of 
associated tenderness and soft tissue 
swelling.
*	Pre-service July 1966 USAF hospital 
treatment records reflecting that the 
Veteran had a history of Osgood-
Schlatter disease in the left knee and 
had developed pain in the right knee, 
indicating that Osgood-Schlatter was 
"probably now bilateral." 
*	July 1966 orthopedic consultation report 
indicating no X-ray evidence of Osgood-
Schlatter disease, but slight tenderness 
over both tibial tubercles. 
*	March 1967 service personnel record 
reflecting a doctor's opinion that the 
Veteran should no longer serve in 
infantry but rather be transferred to a 
clerical position because of recurrent 
difficulties with his Osgood-Schlatter 
disease.  
*	March 1970 service treatment record 
reflecting that the Veteran reported 
pain in both knees of six weeks 
duration.  He was put on light duty with 
no physical training. 
*	March 1970 consultation report 
reflecting that the Veteran had a 
history of Osgood-Schlatter disease 
since 1963 and reported a recurrence of 
bilateral knee pain.  The Veteran was 
diagnosed with bilateral 
osteochondritis, which was worse in the 
left knee.  It was noted that the left 
apophysis had failed to unite to the 
tibia and that if the Veteran continued 
to have pain the loose fragment should 
be excised.  The Veteran was assigned a 
limited physical profile with no 
prolonged standing, walking, or 
squatting.  
*	July 1970 separation examination noting 
that the Veteran's lower extremities 
were normal and that Osgood-Schlatter 
disease had resolved with no complaints 
or sequelae. 
*	January 2000 private treatment record 
reflecting that the Veteran had a 
history of pain in the anterior aspect 
of both knees and the area of the tibial 
tubercle since childhood.  The Veteran 
was diagnosed with a history of Osgood-
Schlatter disease bilaterally with 
residual bony ossicles within the 
patellar tendon insertion sites 
bilaterally. 
*	September 2002 private treatment record 
reflecting a diagnosis of early 
arthritis in both knees.
*	June 2000 and January 2004 letters from 
the Veteran's private physician opining 
that the Veteran's pre-existing Osgood-
Schlatter disease was aggravated by 
activities during active service. 
*	The clinical findings in the February 
2010 VA examination report.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.  The AOJ should ensure that an 
adequate rationale has been provided 
before returning this case to the Board. 

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  In this regard, 
the examiner should state whether a 
definitive opinion cannot be provided because 
required information is missing or because 
current medical knowledge yields multiple 
possible etiologies with none more likely 
than not the cause of the claimed disability.  
The examiner should be as specific as 
possible. 

2.  After the above development is completed, 
and any other development that may be 
warranted based on action taken pursuant to 
the above paragraph, the AOJ should 
readjudicate the claim on the merits.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


